Exhibit 10.4

AMARIN CORPORATION PLC 2020 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This AWARD AGREEMENT (the “Agreement”) is entered into and made effective as of
[          ], 20[  ], by and between Amarin Corporation plc (the “Company”) and
[          ] (“Participant”).   Capitalized terms used and not otherwise defined
herein shall have the meanings ascribed to such terms in the Amarin Corporation
plc 2020 Stock Incentive Plan (the “Plan”), which is incorporated by this
reference in its entirety.  The Company hereby grants to the Participant an
award (this “Award”) of restricted stock units (“RSUs”) as set forth
below.  This Agreement shall be interpreted in such a manner that all provisions
relating to the settlement of the Award are exempt from the requirements of
Section 409A of the Code as “short-term deferrals” as described in Section 409A
of the Code.  Further, the Company may modify this Agreement and this Award to
the extent necessary to fulfill this intent.

Number of RSUs: [          ]

Grant Date: [          ]

Date Award Vests:

The RSUs shall vest pursuant to the following table, subject to the
Participant’s Continuous Status as an Employee or Consultant through each such
date:

 

Number of RSUs

Vesting Date

[          ]

[          ]

[          ]

[          ]

[          ]

[          ]

 

Vesting:  Upon vesting of each RSU, the Participant shall be entitled to a
payment equal to the Fair Market Value of one Share.  The payment shall be paid
to the Participant in Shares, such that the requirements of Section 580 of the
Companies Act 2006 are satisfied (being that no Shares are issued for a
consideration of less than their nominal value).

Termination:  Notwithstanding anything in Section 8 of the Plan to the contrary,
in the event of termination of the Participant’s Continuous Status as an
Employee or Consultant, any RSUs that have not vested will lapse immediately.

Dilution Protection:  The Plan contains detailed provisions for adjustments in
the number and price of Shares for various corporate events, such as a change in
capitalization, or a corporate transaction.

Withholding:  The Company has the right to reduce the amount of Shares to be
delivered to the Participant upon vesting by the number of Shares with an
aggregate fair market value equal to the up to the maximum amount of withholding
taxes that the Company is required to withhold.

Stockholder Rights:  The Award itself does not confer the rights of the
underlying Shares which are the subject of the Award.  Shareholder rights derive
only from Share ownership.

Contract:  This Agreement and the Plan constitute the entire agreement between
you and the Company with regard to the Award described herein, and may not be
modified or amended except in a writing duly executed by the Participant and an
executive officer of the Company.

 



ACTIVE/104902505.2  

 

 



--------------------------------------------------------------------------------

Exhibit 10.4

Applicable Law:  The Plan is not subject to the Employee Retirement Income
Security Act of 1974, as amended, and is not qualified under Section 401(a) of
the Code.  The laws of the State of New York govern the terms and conditions of
the RSUs, the Plan, and any construction or interpretation of the same.

Conflict:  In the event of a conflict between the provisions of this Agreement
and the Plan, the Plan shall control.  A copy of the Plan is available from the
Company Secretary at the Company’s U.S. headquarters.

Administration:  The Committee will administer the Plan.  

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first written above.

 

AMARIN CORPORATION plcPARTICIPANT

 

By: _________________________________Signature: _______________________________

Name: [          ]Name: [          ]

Title:   [          ]

 

 

 



ACTIVE/104902505.2  

 

 

